Opinion by
Johnson, J.
In accordance with stipulation of counsel that the net weight of certain Pecorino cheese contained in cases 601 to 700, inclusive, was 10,417 pounds and that, if the period of time permitted under section 515 had not expired, the entry would have been reliquidated in respect to said cases on that basis, the collector was directed to reliquidate the entry as to said cases and assess duty thereon on the basis of a net weight of 10,417 pounds. As to all other items and in all other respects, the protest was overruled.